          Case 1:18-cv-01221-LKG Document 29 Filed 12/16/20 Page 1 of 1




           In the United States Court of Federal Claims
                                                )
 INTELLIGENT INVESTMENTS, INC.,                 )
                                                )
                        Plaintiff,              )
                                                )               No. 18-1221C
 v.                                             )
                                                )               Filed: December 16, 2020
 THE UNITED STATES,                             )
                                                )
                        Defendant.              )
                                                )

                                     SHOW CAUSE ORDER

       On November 24, 2020, the government filed a motion to dismiss the above-captioned
matter for failure to prosecute, pursuant to Rule 41(b) of the Rules of the United States Court of
Federal Claims (“RCFC”) (ECF No. 28). Plaintiff’s response to the government’s motion to
dismiss was due on December 8, 2020. To date, plaintiff has not filed a response to the
government’s motion to dismiss.

       In light of the foregoing, the Court ORDERS that:

       1. Plaintiff shall FILE its outstanding response to the government’s motion to dismiss,
           on or before January 8, 2021; and

       2. Plaintiff shall SHOW CAUSE, in writing, as to why it has not timely filed its repose
           to the government’s motion to dismiss, on or before January 8, 2021.

       Should plaintiff fail to file a response to the government’s motion to dismiss by January
8, 2021, the Court will treat plaintiff’s failure to respond as a failure to comply with this Order
and to prosecute this matter pursuant to RCFC 41(b).

       IT IS SO ORDERED.



                                                    s/ Lydia Kay Griggsby
                                                    LYDIA KAY GRIGGSBY
                                                    Judge
